IN THE SUPREME COURT OF PENNSYLVANIA
                               EASTERN DISTRICT


 GREGORY THOMAS,                                 : No. 98 EM 2019
                                                 :
                      Petitioner                 :
                                                 :
                                                 :
               v.                                :
                                                 :
                                                 :
 THE COURT OF COMMON PLEAS OF                    :
 PHILADELPHIA COUNTY FIRST                       :
 JUDICIAL DISTRICT OF PENNSYLVANIA               :
 TRIAL DIVISION CRIMINAL SECTION ET              :
 AL., HONORABLE JUDGE BRINKLEY-                  :
 GENECE,                                         :
                                                 :
                      Respondents                :


                                          ORDER



PER CURIAM

       AND NOW, this 5th day of December, 2019, the “Petition for Kings [sic] Bench”

and the Motion for Appointment of Counsel are DENIED. The Prothonotary is DIRECTED

to strike the name of the jurist from the caption.